Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 1 of 14 Page ID #:66



   1   GARY D. FIDLER, ESQ., SB# 76383
       GREENE, FIDLER & CHAPLAN, LLP
   2   2719 WILSHIRE BLVD., SECOND FLOOR
       SANTA MONICA, CALIFORNIA 90403
   3   (310) 315-1700
       (310) 315-1701/Fax
   4
       Attorneys for Defendants, 2042 TOWN SQUARE WEST, LLC and 8454
   5   STELLER DRIVE, LLC
   6

   7

   8
                             UNITED STATES DISTRICT COURT
   9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10

  11   CARLOS MARSH                        )               CASE NO: 2:19-cv-10717-SVW-
                                           )               (JEMx)
  12                      Plaintiff,       )
                                           )               [Assigned to Hon. Stephen V. Wilson]
  13          vs.                          )               [Referred to: Magistrate Judge John E.
                                           )               McDermott]
  14                                       )
       2042 TOWN SQUARE WEST LLC, )                        ANSWER OF DEFENDANTS 2042
  15   a California Limited Liability      )               TOWN SQUARE WEST, LLC AND
       Company; 8454 STELLER DRIVE, )                      8454 STELLER DRIVE, LLC;
  16   LLC, a California Limited Liability )               DEMAND FOR JURY TRIAL
       Company; GOODWILL                   )
  17   INDUSTRIES OF SOUTHERN              )
       CALIFORNIA, a California            )
  18   Nonprofit Corporation; and Does 1- )
       10,                                 )               Complaint Sub Served:
  19                                       )               2042 Town Square, LLC: 1/8/2020
                          Defendants.      )               8454 Steller Drive, LLC: 1/3/2020
  20                                       )               New Response Date: 2/27/2020
  21

  22           COMES NOW, Defendants, 2042 TOWN SQUARE WEST, LLC and
  23   8454 STELLER DRIVE, LLC (hereinafter “Defendants” or “defendants”)
  24   and, pursuant to Fed. R. Civ. P. 8, hereby files and serves their Answer and
  25   Affirmative Defenses in response to Plaintiff CARLOS MARSH’s
  26   (hereinafter “Plaintiff” or “plaintiff”) Complaint as follows:
  27   ///
  28   ///
                                                  1
                                      Case No: 2:19-cv-10717-SVW-(JEMx)
       Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 2 of 14 Page ID #:67



   1                                             ANSWER
   2           Except to the extent expressly admitted herein, Defendants deny each
   3   and every allegation in plaintiff’s Complaint.
   4           1.      Defendants have insufficient information and belief to enable
   5   itself to admit or deny said paragraph, and on that ground denies, each, every
   6   and all of the allegations contained therein, and each of them.
   7           2.      Admit.
   8           3.      Admit.
   9           4.      Admit.
  10           5.      Admit.
  11           6.      Answering this paragraph, Defendants state that this paragraph
  12   contains conclusory allegations regarding joint venture and common
  13   enterprise, along with Doe allegations to which an admission, denial or
  14   denial on information and belief is not required. To the extent a formal
  15   response is necessary, Defendants deny this paragraph.
  16           7.      Answering this paragraph, Defendants state that this paragraph
  17   contains conclusory allegations regarding jurisdiction and venue, to which
  18   an admission, denial or denial on information and belief is not required. To
  19   the extent a formal response is necessary, Defendants deny this paragraph.
  20           8.      Answering this paragraph, Defendants state that this paragraph
  21   contains conclusory allegations regarding jurisdiction and venue, to which
  22   an admission, denial or denial on information and belief is not required. To
  23   the extent a formal response is necessary, Defendants deny this paragraph.
  24           9.      Answering this paragraph, Defendants state that this paragraph
  25   contains conclusory allegations regarding jurisdiction and venue, to which
  26   an admission, denial or denial on information and belief is not required. To
  27   the extent a formal response is necessary, Defendants deny this paragraph.
  28           10.     Defendants have insufficient information and belief to enable
                                                  2
                                      Case No: 2:19-cv-10717-SVW-(JEMx)
       Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 3 of 14 Page ID #:68



   1   itself to admit or deny said paragraph, and on that ground denies, each, every
   2   and all of the allegations contained therein, and each of them.
   3           11.     Admit.
   4           12.     Defendants have insufficient information and belief to enable
   5   itself to admit or deny said paragraph, and on that ground denies, each, every
   6   and all of the allegations contained therein, and each of them.
   7           13.     Defendants have insufficient information and belief to enable
   8   itself to admit or deny said paragraph, and on that ground denies, each, every
   9   and all of the allegations contained therein, and each of them.
  10           14.     Defendants have insufficient information and belief to enable
  11   itself to admit or deny said paragraph, and on that ground denies, each, every
  12   and all of the allegations contained therein, and each of them.
  13           15.     Defendants have insufficient information and belief to enable
  14   itself to admit or deny said paragraph, and on that ground denies, each, every
  15   and all of the allegations contained therein, and each of them.
  16           16.     Defendants have insufficient information and belief to enable
  17   itself to admit or deny said paragraph, and on that ground denies, each, every
  18   and all of the allegations contained therein, and each of them.
  19           17.     Defendants have insufficient information and belief to enable
  20   itself to admit or deny said paragraph, and on that ground denies, each, every
  21   and all of the allegations contained therein, and each of them.
  22           18.     Answering this paragraph, Defendants state that this paragraph
  23   contains conclusory allegations, to which an admission, denial or denial on
  24   information and belief is not required. To the extent a formal response is
  25   necessary, Defendants deny this paragraph.
  26           19.     Defendants have insufficient information and belief to enable
  27   itself to admit or deny said paragraph, and on that ground denies, each, every
  28   and all of the allegations contained therein, and each of them.
                                                  3
                                      Case No: 2:19-cv-10717-SVW-(JEMx)
       Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 4 of 14 Page ID #:69



   1           20.     Defendants have insufficient information and belief to enable
   2   itself to admit or deny said paragraph, and on that ground denies, each, every
   3   and all of the allegations contained therein, and each of them.
   4           21.     Answering this paragraph, Defendants state that this paragraph
   5   contains allegations as to re-pleading of prior allegations and incorporation
   6   by reference, to which an admission, denial or denial on information and
   7   belief is not required.           To the extent a formal response is necessary,
   8   Defendants deny this paragraph.
   9           22.     Answering this paragraph, Defendants state that this paragraph
  10   contains legal contentions and conclusory allegations, to which an
  11   admission, denial or denial on information and belief is not required. To the
  12   extent a formal response is necessary, Defendants deny this paragraph.
  13           23.     Answering this paragraph, Defendants state that this paragraph
  14   contains legal contentions and conclusory allegations, to which an
  15   admission, denial or denial on information and belief is not required. To the
  16   extent a formal response is necessary, Defendants deny this paragraph.
  17           24.     Answering this paragraph, Defendants state that this paragraph
  18   contains legal contentions and conclusory allegations, to which an
  19   admission, denial or denial on information and belief is not required. To the
  20   extent a formal response is necessary, Defendants deny this paragraph.
  21           25.     Answering this paragraph, Defendants state that this paragraph
  22   contains legal contentions and conclusory allegations, to which an
  23   admission, denial or denial on information and belief is not required. To the
  24   extent a formal response is necessary, Defendants deny this paragraph.
  25           26.     Answering this paragraph, Defendants state that this paragraph
  26   contains legal contentions and conclusory allegations, to which an
  27   admission, denial or denial on information and belief is not required. To the
  28   extent a formal response is necessary, Defendants deny this paragraph.
                                                  4
                                      Case No: 2:19-cv-10717-SVW-(JEMx)
       Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 5 of 14 Page ID #:70



   1           27.     Answering this paragraph, Defendants state that this paragraph
   2   contains allegations as to re-pleading of prior allegations and incorporation
   3   by reference, to which an admission, denial or denial on information and
   4   belief is not required.           To the extent a formal response is necessary,
   5   Defendants deny this paragraph.
   6           28.     Answering this paragraph, Defendants state that this paragraph
   7   contains allegations as to re-pleading of prior allegations and incorporation
   8   by reference, to which an admission, denial or denial on information and
   9   belief is not required.           To the extent a formal response is necessary,
  10   Defendants deny this paragraph.
  11           29.     Answering this paragraph, Defendants state that this paragraph
  12   contains legal contentions and conclusory allegations, to which an
  13   admission, denial or denial on information and belief is not required. To the
  14   extent a formal response is necessary, Defendants deny this paragraph.
  15           30.     Answering this paragraph, Defendants state that this paragraph
  16   contains legal contentions and conclusory allegations, to which an
  17   admission, denial or denial on information and belief is not required. To the
  18   extent a formal response is necessary, Defendants deny this paragraph.
  19           31.     Answering this paragraph, Defendants state that this paragraph
  20   contains legal contentions and conclusory allegations, to which an
  21   admission, denial or denial on information and belief is not required. To the
  22   extent a formal response is necessary, Defendants deny this paragraph.
  23                                              PRAYER
  24           1.      Answering this paragraph, Defendants state that this paragraph
  25   contains a prayer for relief not amenable to responsive pleading and to that
  26   extent Defendants denies the entirety of the paragraph.
  27           2.      Answering this paragraph, Defendants state that this paragraph
  28   contains a prayer for relief not amenable to responsive pleading and to that
                                                  5
                                      Case No: 2:19-cv-10717-SVW-(JEMx)
       Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 6 of 14 Page ID #:71



   1   extent Defendants denies the entirety of the paragraph.
   2           3.      Answering this paragraph, Defendants state that this paragraph
   3   contains a prayer for relief not amenable to responsive pleading and to that
   4   extent Defendants denies the entirety of the paragraph.
   5                            FIRST AFFIRMATIVE DEFENSE
   6           1.      The Complaint, and each cause of action alleged therein, fails to
   7   state facts sufficient to constitute a cause of action for violation of the
   8   Americans with Disabilities Act of 1990. (42. U.S.C. §12101 et. seq.)
   9                          SECOND AFFIRMATIVE DEFENSE
  10           2.      The Complaint, and each cause of action alleged therein, fails to
  11   state facts sufficient to constitute a cause of action for violation of the Unruh
  12   Civil Rights Act. (Civil Code §51 et. seq.)
  13                           THIRD AFFIRMATIVE DEFENSE
  14           3.      The Complaint, and each cause of action alleged therein, fails to
  15   state facts sufficient to constitute a cause of action, under any statutory,
  16   regulatory, ordnance, case law, common law or any other theory of liablity.
  17                          FOURTH AFFIRMATIVE DEFENSE
  18           4.      These answering Defendants allege that Plaintiff failed to take
  19   affirmative steps to mitigate the damages complained of, if any.
  20                            FIFTH AFFIRMATIVE DEFENSE
  21           5.      As a separate and additional defense, Defendants assert upon
  22   information and belief that at all times mentioned in the Complaint, the
  23   Plaintiff so carelessly, recklessly and negligently conducted and maintained
  24   himself so as to cause and contribute in some way to the damages, if any,
  25   alleged to have been sustained by Plaintiff. Therefore, Plaintiff's recovery
  26   herein as to any damage and injuries suffered by Plaintiff, if any, shall be
  27   diminished to the extent that such injury or damages were proximately caused
  28   by the negligence or intentional conduct of Plaintiff.
                                                  6
                                      Case No: 2:19-cv-10717-SVW-(JEMx)
       Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 7 of 14 Page ID #:72



   1                            SIXTH AFFIRMATIVE DEFENSE
   2           6.      As a separate and additional defense to the Complaint filed
   3   herein, and to each alleged cause of action set forth herein, these answering
   4   Defendants allege that the Complaint fails to state facts sufficient to constitute
   5   a cause of action as against Defendants for the reason that the same may be
   6   barred by the applicable statute of limitations depending on Plaintiff's prior
   7   visits, if any, to the subject property (assuming Plaintiff has, in fact, ever
   8   patronized or even attempted to patronize the subject store).
   9                         SEVENTH AFFIRMATIVE DEFENSE
  10           7.      These answering Defendants allege that the Plaintiff has
  11   unreasonably delayed in bringing this action to the prejudice of these
  12   answering Defendants, and are therefore barred from bringing this action by
  13   the doctrine of laches.
  14                          EIGHTH AFFIRMATIVE DEFENSE
  15           8.      As a separate and additional defense, Defendants assert upon
  16   information and belief that the Disabled Persons Act and Unruh Act do not
  17   apply to these answering Defendants as alleged because the facility was built
  18   and/or modified prior to the date these acts were amended to incorporate any
  19   standards as set forth in said Acts.
  20                           NINTH AFFIRMATIVE DEFENSE
  21           9.      These answering Defendants allege that Plaintiff is barred from
  22   recovery under the doctrine of unclean hands.
  23                           TENTH AFFIRMATIVE DEFENSE
  24           10.     As a separate and additional defense to the Complaint filed
  25   herein, and to each alleged cause of action set forth therein, these answering
  26   Defendants allege that the Complaint fails to state facts sufficient to constitute
  27   a cause of action under any legal theory and is so vague, ambiguous, and
  28   overbroad as to render its claim incomprehensible and unintelligible.
                                                  7
                                      Case No: 2:19-cv-10717-SVW-(JEMx)
       Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 8 of 14 Page ID #:73



   1                        ELEVENTH AFFIRMATIVE DEFENSE
   2           11.     The Complaint and each and every cause of action purportedly
   3   stated therein are barred by the applicable statute of limitations including, but
   4   not limited to Code of Civil Procedure Sections 335.1, 337, 337.1, 337.15,
   5   338, 339, 340 and 343.
   6                         TWELFTH AFFIRMATIVE DEFENSE
   7           12.     The Complaint and each and every cause of action purportedly
   8   stated therein are barred by the doctrine of estoppel.
   9                      THIRTEENTH AFFIRMATIVE DEFENSE
  10           13.     Plaintiff is guilty of bad faith in the circumstances alleged in the
  11   Complaint and Defendant is thus entitled to have liability, if any, reduced or
  12   abated in accordance with Plaintiff’s bad faith.
  13                     FOURTEENTH AFFIRMATIVE DEFENSE
  14           14.     These answering Defendants allege that the Plaintiff acted with
  15   the full knowledge of all of the facts and circumstances surrounding alleged
  16   injuries and thus assumed the risk of injury, if any there was.
  17                       FIFTEENTH AFFIRMATIVE DEFENSE
  18           15.     As a separate and additional defense to the Complaint filed
  19   herein, if Plaintiff suffered. or sustained any loss, damage, or injury as alleged
  20   by the Complaint, such loss, damage, or injury was proximately caused and
  21   contributed to by Plaintiff's failure to conduct himself in a manner ordinarily
  22   expected of prudent persons. Plaintiff's recovery herein is diminished to the
  23   extent that Plaintiff's damages, if any, are attributable to Plaintiff's own
  24   negligence.
  25                       SXITEENTH AFFIRMATIVE DEFENSE
  26           16.     The damages alleged by Plaintiff in the Complaint, to the extent
  27   such damages exist, were caused by the acts and omissions of Plaintiff and by
  28   its own breach of duty to exercise reasonable care to protect themselves from
                                                  8
                                      Case No: 2:19-cv-10717-SVW-(JEMx)
       Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 9 of 14 Page ID #:74



   1   the alleged circumstances described in the Complaint.
   2                     SEVENTEENTH AFFIRMATIVE DEFENSE
   3           17.     The Plaintiff is barred from asserting any cause of action by
   4   virtue of its consent to the alleged acts or conditions.
   5                      EIGHTEENTH AFFIRMATIVE DEFENSE
   6           18.     That at all times mentioned in the Complaint, Plaintiff knowing
   7   the probable consequences thereof, placed itself in a position of danger and
   8   freely and voluntarily participated in all the activities alleged herein, and
   9   thereby assumed all the risks attendant thereto.
  10                      NINETEENTH AFFIRMATIVE DEFENSE
  11           19.     Plaintiff has failed to state facts sufficient to give rise to a claim
  12   against Defendants for statutory damages.
  13                       TWENTIETH AFFIRMATIVE DEFENSE
  14           20.     The Complaint and each and every cause of action purportedly
  15   stated therein are barred by the doctrine of waiver.
  16                    TWENTY-FIRST AFFIRMATIVE DEFENSE
  17           21.     The Complaint and each cause of action alleged herein, fails to
  18   state facts sufficient to constitute a cause of action for negligence and/or
  19   violation of the Civil Code, including, but not limited to the Unruh Civil
  20   Rights Act, the California Disabled Persons Act, California Civil Code §§ 51,
  21   52, 53, 54, 54.1 (or any subparts thereof).
  22                  TWENTY-SECOND AFFIRMATIVE DEFENSE
  23           22.     All of Plaintiff's claims are barred because Defendants offered
  24   reasonable accommodations to Plaintiff.
  25                    TWENTY-THIRD AFFIRMATIVE DEFENSE
  26           23.     If Plaintiff sustained any damage or injury either as alleged in the
  27   Complaint, or at all, the same was, upon information and belief, directly and
  28   proximately caused and/or contributed to by the negligence, recklessness,
                                                  9
                                      Case No: 2:19-cv-10717-SVW-(JEMx)
       Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 10 of 14 Page ID #:75



   1    carelessness, fault, and unlawful conduct of other parties or entities, whether or
   2    not parties to this action, and the purported damages of Plaintiff, if any, shall
   3    be reduced in proportion to the amount of negligence and/or fault attributable
   4    to such other persons or entities, whether or not parties to this action.
   5                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
   6            24.     All of Plaintiff's claims upon information and belief may be
   7    and/or are barred to the extent architectural barriers alleged by Plaintiff exist
   8    (which supposition is denied and merely stated for the purpose of this
   9    additional defense), the removal of such barriers is structurally impractical,
  10    readily achievable and/or technically infeasible and would cause Defendants to
  11    sustain an undue burden.
  12                     TWENTY-FIFTH AFFIRMATIVE DEFENSE
  13            25.     All of Plaintiff's claims are barred to the extent that Plaintiff lacks
  14    standing and, additionally, to the extent that Plaintiff has failed to establish his
  15    standing, entitlement to "damages" of any nature, sufficient jurisdictional
  16    allegations, and sufficient jurisdictional facts to comply with the pleading
  17    requirements under Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939 (9th
  18    Cir. 2011). Accordingly, Plaintiff's Complaint is defective and subject to
  19    immediate dismissal.
  20                     TWENTY-SIXTH AFFIRMATIVE DEFENSE
  21            26.     All of Plaintiff's claims and demands for attorneys' fees are
  22    barred and/or should be stricken to the extent that Plaintiff failed to provide
  23    pre-litigation notice to Defendants of his purported claims and/or experiences
  24    at the subject property and engage in reasonable steps to mitigate his purported
  25    damages and/or resolve the dispute without litigation.
  26                  TWENTY-SEVENTH AFFIRMATIVE DEFENSE
  27            27.     All of Plaintiff's claims are barred because, upon information and
  28    belief, all architectural barriers alleged by Plaintiff do not exist and/or fall
                                                   10
                                       Case No: 2:19-cv-10717-SVW-(JEMx)
        Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 11 of 14 Page ID #:76



   1    within        "conventional    building      industry      tolerances"      or    "dimensional
   2    tolerances."
   3                      TWENTY-EIGHT AFFIRMATIVE DEFENSE
   4             28.     All of Plaintiff's claims are barred because Plaintiff failed to
   5    request reasonable accommodations or modifications to Defendants' premises.
   6                      TWENTY-NINTH AFFIRMATIVE DEFENSE
   7             29.     All of Plaintiff's causes of action axe barred because Plaintiff
   8    suffered no damages of any nature as a result of the alleged conduct.
   9                         THIRTIETH AFFIRMATIVE DEFENSE
  10             30.     As a separate and additional defense, these answering Defendants
  11    believes and based upon such information and belief, allege that Plaintiff has
  12    never been deterred from visiting Defendants' premises.
  13                       THIRTY-FIRST AFFIRMATIVE DEFENSE
  14             31.     Defendants presently have insufficient knowledge or information
  15    on which to form a belief as to whether it may have additional, as yet, unstated
  16    affirmative defenses available. Defendants reserves herein the right to assert
  17    additional defenses in the event that the discovery indicates they would be
  18    appropriate.
  19             WHEREFORE, these answering Defendants prays for judgment as
  20             follows:
  21             1.      That Plaintiff takes nothing by reason of his Complaint;
  22             2.      That These answering Defendants be given judgment for
  23             attorney’s fees and costs incurred and to be incurred; and
  24    ///
  25    ///
  26    ///
  27    ///
  28
                                                   11
                                       Case No: 2:19-cv-10717-SVW-(JEMx)
        Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 12 of 14 Page ID #:77



   1            3.      For such other and further relief as the court may deem just and
   2            proper.
   3    DATED: February 26, 2020                         GREENE, FIDLER & CHAPLAN, LLP
   4

   5
                                                 By:     //s// Gary D. Fidler, Esq.
                                                         Attorneys for Defendants,
   6                                                     Defendants, 2042 TOWN SQUARE
   7
                                                         WEST, LLC and 8454 STELLER
                                                         DRIVE, LLC
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   12
                                       Case No: 2:19-cv-10717-SVW-(JEMx)
        Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 13 of 14 Page ID #:78



                                     CERTIFICATE OF SERVICE
   1
              I declare that I am employed in the County of Los Angeles,
   2    California. I am over the age of eighteen (18) years and not a party to the
        within cause; my business address is 835 Wilshire Boulevard, 5th Floor, Los
   3    Angeles, CA 90017.
   4          On February 26, 2020, I served the following documents described as
        ANSWER OF DEFENDANTS 2042 TOWN SQUARE WEST, LLC
   5    AND 8454 STELLER DRIVE, LLC; DEMAND FOR JURY TRIAL on
        the interested parties in this action by using the following method:
   6
        / X / (BY MAIL) I placed each sealed envelope, with postage thereon fully
   7    prepaid for first-class mail, for collection and mailing at Los Angeles,
        California, following ordinary business practices. I am readily familiar with
   8
        the practice of Ericksen Arbuthnot for the processing of correspondence,
        said practice being that in the ordinary course of business, correspondence is
        deposited in the United States Postal Service the same day as it is placed for
   9    processing.
  10    / X / (BY ELECTRONIC SERVICE) Based on a court order or an
        agreement of the parties to accept service by electronic transmission, I
  11    caused the documents to be sent to the persons at the electronic notification
        addresses listed below. OR: I will be electronically filing the foregoing with
  12    the Clerk of the District Court using its ECF System, which electronically
        notifies them .
  13

  14                             SEE ATTACHED SERVICE LIST

  15          I declare that I am employed in the office of a member of the bar of
        this Court at whose direction the service was made.
  16
                Executed on February 26, 2020, at Los Angeles, California.
  17

  18                                                     /s/ Charlotte Hoover
                                                         Charlotte Hoover
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   13
                                       Case No: 2:19-cv-10717-SVW-(JEMx)
        Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
Case 2:19-cv-10717-SVW-JEM Document 20 Filed 02/26/20 Page 14 of 14 Page ID #:79



                       Case Name: Carlos Marsh v. Imperial Clark Center LLC, et al.
   1                             Case No.: 2:19-cv-10717-SVW-(JEMx)
                                    Service List Updated: 1/9/2020
   2
                                                SERVICE LIST
   3

   4
        Russell C Handy, Esq.                             Dennis Jay Price, II, Esq.
   5    Center for Disability Access                      Center for Disability Access
        8033 Linda Vista Road Suite 200                   8033 Linda Vista Road Suite 200
   6    San Diego, CA 92111                               San Diego, CA 92111
        858-375-7385                                      858-375-7385
   7    Fax: 888-422-5191                                 Fax: 888-422-5191
   8    Email: russ@potterhandy.com                       Email: dennisp@potterhandy.com

   9    Attorney for Plaintiff, CARLOS MARSH              Attorney for Plaintiff, CARLOS MARSH
        Phyl Grace, Esq.                                  Raymond George Ballister, Jr
  10    Center for Disability Access                      Center for Disability Access
  11    8033 Linda Vista Road Suite 200                   8033 Linda Vista Road Suite 200
        San Diego, CA 92111                               San Diego, CA 92111
  12    858-375-7385                                      858-375-7385
        Fax: 888-422-5191                                 Fax: 888-422-5191
  13    Email: phylg@potterhandy.com                      Email: rayballister@potterhandy.com
  14
        Attorney for Plaintiff, CARLOS MARSH              Attorney for Plaintiff, CARLOS MARSH
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   14
                                       Case No: 2:19-cv-10717-SVW-(JEMx)
        Answer of Defendants, 2042 Town Square West, LLC and 8454 Steller Drive, LLC; Demand for Jury Trial
